Citation Nr: 0737520	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a disability manifested 
by vertigo or dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1983 to 
December 1983 and from December 1990 to May 1991.  She had 
subsequent service with the Kansas Air National Guard until 
October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Wichita, Kansas Medical and Regional Office Center (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to the benefit currently sought on appeal.

A hearing before the undersigned acting Veterans Law Judge 
was held via videoconference in November 2005.  A transcript 
of that hearing has been associated with the claims file.  

In February 2006, the Board remanded the appeal for 
additional development.  After conducting the additional 
development, the RO continued the denial of service 
connection, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

The appellant received treatment during her National Guard 
service for an episode of dizziness, which was acute and 
resolved with no residual disability; it is not shown that 
the appellant currently has vertigo or a disability 
manifested by dizziness.



CONCLUSION OF LAW

A disability manifested by vertigo or dizziness was not 
incurred or aggravated during active service or ACDUTRA, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2003, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
appellant of: information and evidence necessary to 
substantiate her claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  The 
appellant was essentially instructed to submit any evidence 
in her possession that pertained to her claim.  Because 
service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The appellant has been medically evaluated in 
conjunction with her claim.  The duties to notify and assist 
have been met.


Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system when it is manifested to a compensable degree 
within one year of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of INACDUTRA during 
which the appellant was disabled from an injury incurred in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA includes full-time duty in the Armed Forces performed 
by the Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The 
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

The appellant's service medical records show that she was 
treated for dizziness at a military health care facility in 
Incirlik, Turkey, on June 25, 2001.   Post-service medical 
records include an October 2005 report by a private 
physician, indicating that the appellant had been seen for 
complaints of dizziness and frequent falls.  The physician 
noted a "history of vertigo" that the appellant had related 
to her military service.  He further noted that that 
appellant demonstrated objective symptoms of vertigo, but 
that further evaluation would be required.  There is no 
evidence that the physician personally observed the 
appellant's symptoms.  No evidence has been submitted showing 
that the appellant sought additional treatment for her 
symptoms.  

In April 2007, the veteran underwent VA audiological and 
otolaryngic examinations in connection with her claim.  The 
Board notes that the claims file was not available to the 
audiologist, who subsequently reported that neither a 
diagnosis nor an opinion as to the etiology of the 
appellant's symptoms could be reached because of 
inconsistencies in statements given by the appellant during 
the testing process.  

In contrast, the VA otolaryngologist was afforded the 
opportunity to review the claims file prior to his evaluation 
of the appellant.  The appellant reported her symptoms as 
daily episodes of imbalance with occasional "whirling" 
sensations triggered by visual stimulation.  She reported no 
accompanying audiological symptoms with her attacks.  A 
variety of otoneurologic and otologic tests and examinations 
were conducted, all of which revealed normal functioning.  
The examiner found that the appellant's subjective symptoms, 
to include the symptom of vertigo, fit no known syndrome, and 
that consequently a diagnosis could not be made.  As he could 
not diagnose a current disability, he concluded that it was 
unlikely that her symptoms were related to a disease with 
onset during military service.  

On review, the preponderance of the evidence is against the 
appellant's claim for service connection for a disability 
manifested by vertigo or dizziness.  As the appellant is 
claiming service connection for a disease, she must show that 
the disease was contracted during a period of active duty or 
ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Even if 
it were to be assumed, without conceding, that the 
commencement of the appellant's symptomatology occurred on 
active duty or ACDUTRA, the probative clinical evidence of 
record does not show that the appellant has a current 
identifiable disease or syndrome that is a result of active 
service.  

Weighing the clinical evidence, the Board finds the VA 
otolaryngic examiner's opinion to be highly probative because 
of his access to the appellant's claims folder, his extensive 
clinical and physical testing, and his detailed rationale for 
his inability to link the appellant's symptoms with an in-
service injury or disease.  The October 2005 private opinion 
must also be given little weight.  There is no indication 
that the examiner reviewed the claims file; rather, he 
reported the history given by the appellant as to a history 
of vertigo and falls.  He came to no conclusion, noting that 
further evaluation would be required.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (stating that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion); see also Sklar v. Brown, 5 Vet. 
App. 140 (1993) (stating that the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).

In conclusion, the competent evidence fails to show that the 
appellant currently has vertigo or a disability manifested by 
dizziness that is related to her active service or ACDUTRA.   
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for vertigo or a disability 
manifested by dizziness is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


